PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $948.00, based upon the following facts: On or about May 5, 1980, claimant was operating a 1974 Mack Truck titled in the name of Ball Trucking, Inc., on Route 44 in Logan County, West Virginia. (The Court, on its own motion, amended the style of this claim to reflect the ownership of the vehicle.) In the course of this travel, claimant’s vehicle crossed the Omar Bridge, which is owned and maintained by the respondent.
While crossing said bridge, the vehicle struck a loose steel plate, damaging the fuel tank, crossover bar, exhaust system, fuel lines, and saddle bar. The negligent maintenance of the bridge by the respondent was the proximate cause of the damages suffered by the claimant. Respondent is therefore liable to the claimant in the amount of $948.00.
Award of $948.00.